Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-7, 10, 11, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prasad teaches keyword detection modeling using contextual information for words in audio. Prasad teaches to determine if the received audio data and additional data includes a wake word. When the wake word is not detected, the received audio data and additional data are stored to train the detection modeling. However, Prasad does not teach generating alternative wake words after waking up the electronic device, and determining the similarity between the received audio data and the target wake words greater than a threshold.
Haiut teaches ultra-low power adaptive, user independent, voice triggering schemes to recognize a pre-defined phrase and for some adaptive increase in number or users and/or phrases to generate and maintain database of phrases in a low power state based on captured phrase via the microphone. However, Haiut does not teach generating alternative wake words after waking up the electronic device.
KO teaches electronic device and method for a voice recognition application including a wake word. KO teaches performing voice recognition for the digital signal converted from the sound signal by comparing similarity of the characteristic value of the digital signal to the predetermined threshold level in order to recognize if a keyword of a voice in the digital signal coincides with the wakeup word. However, KO does not teach storing the audio information in response to the semantic information represented by the audio information not satisfying the condition such as switching from a sleep mode to a wake mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/21/2021, with respect to Claim Rejections under 35 U.S.C. 102(a)(1) and (a)(2) and Claim Rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 5-7, 10, 11, and 14 with respect to 35 U.S.C. 102(a)(1) and (a)(2) and 35 U.S.C. 103 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/H.K./Examiner, Art Unit 2187                            

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187